Case 1:20-cv-00648-JRS-DLP Document 1 Filed 02/27/20 Page 1 of 5 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

LORI TURNER,                                    )
                                                )
                          Plaintiff,            )
                                                ) CASE NO.: 1:20-cv-00648
        v.                                      )
                                                )
WAL-MART STORES, INC.,                          )
                                                )
                          Defendant.            )


                                       NOTICE OF REMOVAL

        TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES
        DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA.

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

party WAL-MART STORES, INC. (“Wal-Mart”), by counsel, hereby files this Notice of

Removal to remove the above-entitled action to this Court based upon the following supporting

grounds. Removing party Wal-Mart, appearing solely for the purpose of this removal, and for no

other purpose, and preserving all other defenses available to it, states as follows:

                                              VENUE

    1. Removal to the Southern District of Indiana, Indianapolis Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Southern District of Indiana, Indianapolis Division,

embraces the County of Marion, where the action was pending prior to the filing of this Notice of

Removal.




{CME/FORMS/01682879 v1}
Case 1:20-cv-00648-JRS-DLP Document 1 Filed 02/27/20 Page 2 of 5 PageID #: 2




                                      REMOVAL IS TIMELY

        2.      On February 6, 2020 removing party Wal-Mart was served by certified mail with

a Summons and Complaint in the above-entitled action at the offices of its registered agent for

service of process in Indiana, CT Corporation System. Therefore, removal is timely under 28

U.S.C. § 1446(b)(1).

                                  STATE COURT PROCEEDINGS

        3.      On February 6, 2020 Plaintiff Lori Turner (hereinafter “Plaintiff”) filed her

Complaint, Summons, and Certificate of Issuance of Summons in the above-entitled action

against Wal-Mart in the Marion County Superior Court in the State of Indiana, Cause No.

49D12-2002-CT-004886, and is now pending therein.

        4.      On or about February 3, 2020, Plaintiff filed a Certificate of Service.

        5.      No further proceedings have been had in the Marion County Superior Court.

        6.      Pursuant to S.D. Ind. L.R. 81-2(d), Walmart asserts that there are no state court

motions that remain pending at the time of this Notice of Removal.

                             DIVERSITY JURISDICTION EXISTS

        7.      This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship

under 28 U.S.C. §§ 1441 and 1446.

        8.      Plaintiff is a citizen of the State of Indiana.

        9.      Walmart Stores, Inc. is an improper Defendant. The correct Defendant is Walmart

Stores East, LP. However, for purposes of this Notice of Removal, Walmart, Inc. is a Delaware

Corporation with its principal place of business in Bentonville, Arkansas. Thus, for purposes of

diversity jurisdiction, Walmart, Inc. is a citizen of Delaware and Arkansas, and not of Indiana.




{CME/FORMS/01682879 v1}
Case 1:20-cv-00648-JRS-DLP Document 1 Filed 02/27/20 Page 3 of 5 PageID #: 3




        10.     This Court will not lose jurisdiction if/when the proper Defendant, Walmart

Stores East, LP, is substituted in this action. Walmart Stores East, LP is a Delaware limited

partnership, of which WSE Management, LLC is the general partner, and WSE Investment, LLC

is the limited partner. The sole member of both WSE Management, LLC and WSE Investment,

LLC is Walmart Stores East, LLC, an Arkansas limited liability company whose sole member is

Walmart, Inc. Walmart, Inc., a Delaware corporation, is a publicly traded company on the New

York Stock Exchange and traded under the symbol WMT. The principal place of business for all

entities mentioned is Bentonville, Arkansas. Thus, for purposes of diversity jurisdiction,

Walmart Stores East, LP is a citizen of Delaware and Arkansas, and not of Indiana.

        11.     There is complete diversity of citizenship between the parties named in this case.

        12.     Plaintiff’s Complaint does not demand a specific sum of monetary damages. The

State of Indiana does not permit a demand for a specific sum. Therefore, this Notice of Removal

states that the monetary value of the amount in controversy exceeds $75,000, exclusive of

interest and costs, based upon the following:

                a. Plaintiff sustained injuries as an alleged result of the incident forming the

                    basis of his Complaint.

                b. Plaintiff alleges she has been damaged.

                c. On February 14, 2020, Counsel for Defendant has spoken with Counsel for

                    Plaintiff regarding this matter.   Plaintiff’s counsel reported that Plaintiff

                    suffered a meniscus tear that required surgery.

                d. The same date, Plaintiff counsel has conveyed his belief that the amount in

                    controversy will exceed $75,000, exclusive of interest and costs, and




{CME/FORMS/01682879 v1}
Case 1:20-cv-00648-JRS-DLP Document 1 Filed 02/27/20 Page 4 of 5 PageID #: 4




                    therefore, would not execute a stipulation and covenant not to execute for

                    $75,000 to remain in State Court.

        13.     Based upon the injuries and damages alleged, Plaintiff seeks recovery in excess of

$75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint

exceeds $75,000 exclusive of interest and costs, and/or the amount in controversy exceeds

$75,000 exclusive of interest and costs.

        14.     Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Southern District of Indiana, Indianapolis

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000 exclusive of interest and costs.

                               STATUTORY REQUIREMENTS

        15.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81-2,, a copy of the entire state

court file is attached as an Exhibit and includes the State Court Record as of the date of this

Notice of Removal, including the following: Complaint, Plaintiff’s Appearance, Summons,

Certificate of Issuance of Summons and Certificate of Service.

        16.     Pursuant to S.D. Ind. L.R. 81-2(c), a copy of the operative Complaint is also

attached hereto as a separate Exhibit to this Notice of Removal.

        17.     A copy of this Notice of Removal has been filed in the Marion County Superior

Court and Plaintiff has been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.




{CME/FORMS/01682879 v1}
Case 1:20-cv-00648-JRS-DLP Document 1 Filed 02/27/20 Page 5 of 5 PageID #: 5




        WHEREFORE, removing party WAL-MART STORES, INC, by counsel, respectfully

requests that the above-entitled action be removed from the Marion County Superior Court to the

United States District Court for the Southern District of Indiana, Indianapolis Division.



                                              LEWIS WAGNER, LLP


                                      By:     s/Lesley A. Pfleging
                                              LESLEY A. PFLEGING, #26857-49A
                                              Counsel for Defendant


                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2020, a copy of the foregoing Notice of Removal
was filed electronically. Service of this filing will be made on all ECF-registered counsel by
operation of the court's electronic filing system. Parties may access this filing through the court's
system.

Lance R. Worland
CARESS WORLAND LAW GROUP
5420 N. College Ave., Suite 100
Indianapolis, Indiana 46220
lance@caresslaw.com
Counsel for Plaintiff


                                                      /s/Lesley A. Pfleging
                                                      LESLEY A. PFLEGING
LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
lpfleging@lewiswagner.com




{CME/FORMS/01682879 v1}
